Citation Nr: 1626260	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with anxiety and depression (PTSD).

2.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 20 percent for scoliosis, thoracic spine.

4.  Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for a right knee medial meniscal tear.

7.  Entitlement to a rating in excess of 10 percent for right ankle degenerative changes of the talonavicular articulation.

8.  Entitlement to a rating in excess of 10 percent for left ankle degenerative changes of the talonavicular articulation.

9.  Entitlement to a rating in excess of 10 percent for hypertension.

10.  Entitlement to service connection for lumbar radiculopathy of the left lower extremity.

11.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.

12.  Entitlement to service connection for chronic fatigue syndrome.
 
13.  Entitlement to service connection for fibromyalgia.

14.  Entitlement to service connection for bilateral hearing loss.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, May 2011, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to increased ratings for PTSD, DJD of the cervical spine, scoliosis, right upper and lower extremity radiculopathy, right and left ankle disabilities, and a right knee meniscal tear; and entitlement to service connection  for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her February 2016 Board hearing, the Veteran withdrew from appellate review her claim of entitlement to an increased rating for hypertension. 

2.  At her February 2016 Board hearing, the Veteran withdrew from appellate review her claim of entitlement to service-connection for radiculopathy of the left upper extremity.

3.  At her February 2016 Board hearing, the Veteran withdrew from appellate review her claim of entitlement to service-connection for radiculopathy of left  lower extremity.

4.  At her February 2016 Board hearing, the Veteran withdrew from appellate review her claim of entitlement to service-connection for chronic fatigue syndrome.

5.  At her February 2016 Board hearing, the Veteran withdrew from appellate review her claim of entitlement to service-connection for fibromyalgia.

6.  At her February 2016 Board hearing, the Veteran withdrew from appellate review her claim of entitlement to service-connection for bilateral hearing loss. 

7.  Competent and credible evidence indicates the Veteran experienced tinnitus during and since active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this decision, the Board withdraws three claims in accordance with the Veteran's request and grants entitlement to service-connection for tinnitus.  The grant of service connection for tinnitus constitutes a complete grant of the Veteran's claim for service connection.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may    be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

At her February 2016 hearing, the Veteran requested to withdraw her claim of entitlement to an increased rating for hypertension, and claims of entitlement to service connection for radiculopathy of the left upper and lower extremity, chronic fatigue syndrome, fibromyalgia, and bilateral hearing loss.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Veteran has withdrawn the appeals on these issues and, hence, there remain no allegations of   error of fact or law for appellate consideration.  Accordingly, the Board does not   have jurisdiction to review the appeal on these issues and they are dismissed.

Tinnitus 

The Veteran seeks service connection for tinnitus that she reports experiencing during and since her military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology     from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or  might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under  38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that    38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence       of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such    a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b) (2015).  Id. at 272.

At her February 2016 hearing, the Veteran testified that she had experienced intermittent tinnitus during and since her military service.  Additionally, a September 11, 2000 service treatment record notes that the Veteran reported "ringing in the left ear."

The Veteran was provided VA audiological examinations in August 2010 and February 2011.  The August 2010 examiner stated that the Veteran had tinnitus and stated that it was related to active service.  In support of that finding, the examiner noted that relationship between noise exposure and tinnitus was well documented  in medical literature.  In contrast, the February 2011 examiner indicated that the Veteran did not report tinnitus at this time and opined that any tinnitus was not a result of the Veteran's military service.  

After review of the evidence, the Board finds that service connection for tinnitus is warranted.  With regard to the negative February 2011 opinion, the Board finds that the opinion warrants less probative weight.  Specifically, the examiner based the negative opinion in part on a finding that the Veteran did not report any symptoms  of tinnitus; therefore, it was the examiner's opinion that it was unlikely that tinnitus existed since the Veteran did not acknowledge it.  The Board notes that the Veteran testified that her tinnitus is intermittent.  Accordingly, there is a plausible explanation for her reporting tinnitus at the August 2010 examination but not doing so in the February 2011 examination.  Additionally, the February 2011 examiner's opinion   did not acknowledge the Veteran's September 2000 service treatment record documenting her report of left ear tinnitus.  In light of the above, the Board finds  that the negative opinion is outweighed by the positive August 2010 opinion and the Veteran's competent and credible testimony regarding the onset and continuation of her tinnitus symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation).    

Accordingly, after resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service, and concludes that service connection is warranted.  38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of entitlement to an increased rating for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for radiculopathy of the left upper extremity is dismissed.

The appeal as to the issue of entitlement to service connection for radiculopathy of the left lower extremity is dismissed.

The appeal as to the issue of entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal as to the issue of entitlement to service connection for fibromyalgia is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.

REMAND

The Board finds that further development is necessary prior to appellate review.

The evidence of record suggests there are outstanding private treatment records   that may be relevant to the Appellant's claims.  At her February 2016 hearing the Veteran stated that she had received private treatment through her family doctor and had appointments scheduled in the next few weeks.  Additionally, a September 14, 2012 VA treatment record noted that the Veteran was also being followed privately by Dr. P. H. of the Rice Creek Family Practice.  To date, the record does not contain any private treatment records.  In light of the foregoing, the Veteran's outstanding private treatment records should be requested.

The record also indicates that there are outstanding VA records.  Specifically,          the records contains a February 2006 Application for Vocational Rehabilitation.  However, the Veteran's vocational rehabilitation records have not been associated with the claims file.  Additionally, the record indicates that the Veteran receives ongoing VA treatment.  Accordingly, the Veteran's vocational rehabilitation records and any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the evidence of record indicates that the Veteran's PTSD, cervical spine DJD, scoliosis, right upper and lower extremity radiculopathy, right knee meniscal tear, and right and left ankle arthritis may have worsened since her last VA examinations in February 2015.  

With regard to the Veteran's PTSD, on her August 2015 substantive appeal the Veteran indicated that she had periods of unprovoked violence against her husband.  At her February 2016 hearing the Veteran reported that she had experienced an episode of suicidal ideation.  The March 2015 examination was silent for any evidence of suicidal ideation, impaired impulse control, or periods of violence.          In light of the Veteran's reported symptoms, the Board finds that a contemporaneous VA examination is warranted.

With regard to the Veteran's cervical spine, thoracic scoliosis, and radiculopathy claims, at her February 2016 hearing she reported that she had shooting pain, numbness, and tingling pain in her right arm and leg, that she had been prescribed bedrest by her family doctor 3 to 4 times, and that her spine conditions limited her job performance as an instructor because she could not stand for long periods.  The February 2015 VA cervical spine examination report indicated that the Veteran    did not have any signs or symptoms of radiculopathy and that her cervical spine disability did not impact her ability to work.  The February 2015 VA thoracolumbar spine examination report indicated that the Veteran had normal sensory findings, that she did not have any signs or symptoms of radiculopathy, and that her thoracolumbar spine condition did not impact her ability to work.  Later in the report the examiner noted that the Veteran had mild radiculopathy of the sciatic nerve, but did not detail the nature or extent of those symptoms.  In light of the conflicting statements in the thoracolumbar examination report and the Veteran's reported symptoms, which appear more severe than documented in the February 2015 examination reports, the Board finds that contemporaneous VA examinations are warranted to assess the severity of the Veteran's cervical spine DJD, scoliosis, and right upper and lower extremity radiculopathy.

With regard to the Veteran's right knee, the February 2015 examination report indicated that the Veteran's symptoms were limited to occasional knee pain and decreased range of motion.  The examiner indicated that the Veteran did not experience flare-ups, instability, or any functional impairment of her occupational tasks.  At her February 2016 hearing, the Veteran reported that she experienced right knee locking, swelling, giving away, and dislocation, that she sometimes required a knee brace, and that she could not stand for prolonged periods, which interfered with her job.  In light of the Veteran's assertions regarding new symptomatology, the Board finds that a contemporaneous VA examination             is warranted to assess the severity of the Veteran's right knee disability.



With regard to the Veteran's right and left ankle claims, the February 2015 examination report noted that aside from occasional ankle pain with prolonged standing, the Veteran did not report having any functional loss or impairment of her ankle joints.  At her hearing, the Veteran testified that her ankles gave out on her when she walked and that they felt instable.  In light of the Veteran's assertions regarding new symptomatology, the Board finds that a contemporaneous VA examination is warranted to assess the severity of the Veteran's ankle disabilities. 

With regard to the Veteran's service connection claim for headaches, the Veteran was provided a VA neurological examination in August 2010.  Although the examiner diagnosed the Veteran with tension headaches, the examiner did not  opine whether the headaches were related to her military service.  Additionally,    the Veteran has asserted that her headaches are exacerbated by her service-connected cervical spine disability.  To date, an opinion regarding secondary service connection has not been obtained.  Accordingly, on remand an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from May 30, 2015 to present and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses      of all medical care providers who have treated her for the disabilities remaining on appeal, including Rice Family Practice.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.


3.  Obtain and associate with the record the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of her service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

5.  Schedule the Veteran for VA neck and back examinations, to determine the current nature and severity of her service-connected cervical and thoracolumbar spine disabilities and right upper and right lower extremity radiculopathy.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted, including range of motion studies and neurological evaluation, and the results reported.  

6.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of her service-connected right knee disability.  The claims file should   be reviewed in conjunction with the examination.  All indicated tests should be conducted, including range of motion studies, and the results reported.  

7.  Schedule the Veteran for a VA ankle examination to determine the current nature and severity of her service-connected ankle disabilities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted, including range        of motion studies, and the results reported.  

8.  Send the claims file to a VA physician.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tension headaches are a continuation of her documented in-service headaches, or otherwise related to service?  Please explain why or why not.  

b.  If not related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's tension headaches are caused by her service-connected cervical spine disability?  Please explain why or why not.  

c.  If not caused by her service-connected cervical      spine disability, is it at least as likely as not (50       percent probability or greater) that the Veteran's tension headaches are chronically worsened beyond normal progression (versus temporary exacerbation of symptoms) by her service-connected cervical spine disability.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the headache disability.  The examiner should provide a rationale for the opinions expressed. 

9.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on     appeal remain denied, the Veteran should be furnished     a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then      be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


